Citation Nr: 9923237	
Decision Date: 08/17/99    Archive Date: 08/26/99

DOCKET NO.  96-27 533A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for depression, memory 
loss, lack of concentration, insomnia/sleeping problems and 
dementia as due to an undiagnosed illness.

2.  Entitlement to service connection for fatigue as due to 
an undiagnosed illness.

3.  Entitlement to service connection for blurred vision as 
due to an undiagnosed illness.

4.  Entitlement to service connection for headaches as due to 
an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


INTRODUCTION

The veteran had several years of service in the Tennessee 
Army National Guard, which included periods of active duty 
for training (ACDUTRA).  His DD Form 214 shows that he was 
called to active duty in support of Operation Desert 
Shield/Storm from September 1990 to June 1991, and that he 
served in Southwest Asia from October 25, 1990 to May 9, 
1991.

This case comes before the Board of Veterans' Appeal (Board) 
on appeal from a March 1995 and subsequent rating decisions 
of the Nashville, Tennessee, Department of Veterans (VA), 
Regional Office (RO), that denied entitlement to the benefits 
sought.

The Board has determined that, in order to assure the 
appellant has been provided due process, the case must be 
remanded for further development of the issue of entitlement 
to service connection for headaches due to undiagnosed 
illness.  Therefore, the Board will only address the 
remaining issues in the body of this decision and reserve 
further comment on the headache issue for the REMAND appended 
to the end of this decision.


FINDINGS OF FACT

1.  The veteran's DD Form 214 shows that he was called to 
active duty in support of Operation Desert Shield/Storm from 
September 12, 1990 to June 10, 1991, and that he served in 
the Southwest Asia theater of operations from October 25, 
1990, to May 9, 1991.

2.  Depression was diagnosed prior to service but there is no 
evidence that it increased in severity during service or as a 
result of service.

3.  A psychiatric disorder is not shown in service, and 
neither the current diagnosis of dysthymia or amnestic 
syndrome associated with alcohol abuse, is an undiagnosed 
illness which may be attributed to the veteran's service in 
the Persian Gulf.

4.  The veteran has not been shown by competent medical 
evidence to suffer from any undiagnosed illness manifested by 
depression, memory loss, lack of concentration, 
insomnia/sleeping problems or dementia attributable to his 
service in the Persian Gulf.

5.  The veteran has not been shown by competent medical 
evidence to suffer from any undiagnosed illness manifested by 
either fatigue or blurred vision attributable to his service 
in the Persian Gulf.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder was not incurred in or 
aggravated by the veteran's period of active service, nor may 
either the diagnosis of dysthymia or amnestic syndrome, 
associated with alcohol abuse, be presumed to be related to 
his service in the Persian Gulf.  38 U.S.C.A. §§ 1110, 
5107(a) (West 1991); 38 C.F.R. § 3.317 (1998).

2.  The appellant has not submitted evidence of a well 
grounded claim for service connection for depression, memory 
loss, lack of concentration, insomnia/sleeping problems and 
dementia due to undiagnosed illness.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1118, 1131, 1137, 5107(a) (West 1991); 38 C.F.R. 
§§ 3.307, 3.309, 3.317 (1998).

3.  The appellant has not submitted evidence of well grounded 
claims for service connection for fatigue and blurred vision 
due to undiagnosed illness.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1118, 1131, 1137, 5107(a) (West 1991); 38 C.F.R. §§ 3.307, 
3.309, 3.317 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991 & Supp. 1998); 38 C.F.R. § 3.303 (1998).

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1998).

The regulation pursuant to which the appellant seeks service- 
connected disability compensation due to an undiagnosed 
illness, in its entirety, is as follows:

Compensation for certain disabilities due to 
undiagnosed illnesses. (a)(1) Except as provided in 
paragraph (c) of this section, VA shall pay 
compensation in accordance with chapter 11 of title 
38, United States Code, to a Persian Gulf veteran 
who exhibits objective indications of chronic 
disability resulting from an illness or combination 
of illnesses manifested by one or more signs or 
symptoms such as those listed in paragraph (b) of 
this section, provided that such disability: (i) 
became manifest either during active military, 
naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than two 
years after the date on which the veteran last 
performed active military, naval, or air service in 
the Southwest Asia theater of operations during the 
Persian Gulf War; and (ii) by history, physical 
examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis.

(2)  For purposes of this section, "objective 
indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, 
non-medical indicators that are capable of 
independent verification.

(3)  For purposes of this section, disabilities 
that have existed for 6 months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6- month period 
will be considered chronic.  The 6- month period of 
chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that 
the signs or symptoms of the disability first 
became manifest.

(4) A chronic disability resulting from an 
undiagnosed illness referred to in this section 
shall be rated using evaluation criteria from part 
4 of this chapter for a disease or injury in which 
the functions affected, anatomical localization, or 
symptomatology are similar.

(5) A disability referred to in this section shall 
be considered service connected for purposes of all 
laws of the United States. (b) For the purposes of 
paragraph (a)(1) of this section, signs or symptoms 
which may be manifestations of undiagnosed illness 
include, but are not limited to:  (1) fatigue (2) 
signs or symptoms involving skin (3) headache (4) 
muscle pain (5) joint pain (6) neurologic signs or 
symptoms (7) neuropsychological signs or symptoms 
(8) signs or symptoms involving the respiratory 
system (upper or lower) (9) sleep disturbances (10) 
gastrointestinal signs or symptoms (11) 
cardiovascular signs or symptoms (12) abnormal 
weight loss (13) menstrual disorders.

(c) Compensation shall not be paid under this 
section:  (1) if there is affirmative evidence that 
an undiagnosed illness was not incurred during 
active military, naval, or air service in the 
Southwest Asia theater of operations during the 
Persian Gulf War; or (2) if there is affirmative 
evidence that an undiagnosed illness was caused by 
a supervening condition or event that occurred 
between the veteran's most recent departure from 
active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the 
onset of the illness; or (3) if there is 
affirmative evidence that the illness is the result 
of the veteran's own willful misconduct or the 
abuse of alcohol or drugs.

(d) For purposes of this section: (1) The term 
"Persian Gulf veteran" means a veteran who served 
on active military, naval, or air service in the 
Southwest Asia theater of operations during the 
Persian Gulf War. (2) the Southwest Asia theater of 
operations includes Iraq, Kuwait, Saudi Arabia, the 
neutral zone between Iraq and Saudi Arabia, 
Bahrain, Qatar, the United Arab Emirates, Oman, the 
Gulf of Aden, the Gulf of Oman, the Persian Gulf, 
the Arabian Sea, the Red Sea, and the airspace 
above these locations.

38 C.F.R. § 3.317 (1998).


I.  Service connection for depression, memory loss, lack of 
concentration, insomnia/sleeping problems, and dementia as 
due to an undiagnosed illness

The appellant has claimed service connection for an 
undiagnosed illness manifest by depression, memory loss, lack 
of concentration, insomnia/sleeping problems, and dementia as 
a result of his service in Southwest Asia in support of 
Operation Desert Shield/Storm.  In addition, he has alleged 
that he was diagnosed as having depression prior to his 
active service and that this psychiatric disorder was 
aggravated by his active service in Southwest Asia.  

A.  Facts

Private medical records dated July 1986, show subjective 
complaints of fatigue, nervousness, weight loss, memory and 
sleeping difficulties.  In May 1989, he again complained of 
nervousness, depression and nervus stomach; objectively he 
appeared anxious and depressed.  He was diagnosed to have 
anxiety.  

Medical report from Watauga Mental Health Center dated July 
1990, noted that the appellant had recently been hospitalized 
in March 1990, for treatment of alcohol dependence and was 
having a great deal of difficulty with depressive 
symptomatology such as feelings of helplessness, 
hopelessness, sleep and appetite disturbances.  He denied any 
psychotic-type symptomatology and none was noted.  Mild 
anxiety was noted and it was determined he might benefit from 
at least a short course of antidepressants.  The diagnosis 
was:  major depression, recurrent, moderate.

As noted above, the appellant was called to active duty from 
September 1990 to June 1991.  Review of service medical 
records reveal that the he was seen several times in 
September and October 1990 for treatment of complaints of 
knee pain, hip pain, and thumb pain and congestion in the 
ear.  There is one notation in September 1990, of "need to 
check on [prescription] given for depression by outer M.D."  
There is no further reference to any psychological disorder 
or symptoms in the service medical records during the period 
of active duty; the service examination report prior to 
demobilization was negative for any psychiatric disorder.  

The appellant submitted an application for VA disability 
benefits in August 1991.  He made no reference to depression, 
memory loss, lack of concentration, dementia or sleeping 
difficulty.

In October 1991, the appellant was returned to active duty 
reserve status for the purpose of medical treatment.  His 
commanding officer referred him for inpatient psychiatric 
evaluation due to an episode of being drunk on duty as well 
as writing a "bizarre" letter.  Hospital records indicate 
he was admitted for evaluation for approximately 10 days in 
October 1991.  The appellant denied any alcohol problems at 
admission; however, it was noted that in addition to the 
drunk on duty charge, he was also facing charges of DUI, 
public intoxication and assault of an officer while 
intoxicated.  Furthermore, the appellant admitted to prior 
participation in an inpatient alcohol rehabilitation 
treatment program and having attended AA in the past.  A 
"Report of Mental Status Evaluation" indicated that in the 
medical opinion of the examining physician, the appellant 
"does not have any psychiatric condition warranting 
disposition through medical channels."  The results of an 
awake and sleep EEG were normal.  The final discharge 
diagnosis was "ETOH dependence."  

VA examination report for evaluation of nose and throat, 
dated March 1992, noted that the appellant was currently 
taking medications prescribed under a detoxification 
management program.  

A July 1993 psychiatric evaluation for the Tennessee 
Disability Determination Services noted a history of alcohol 
use since the age of 12 with heavy drinking until one year 
earlier.  The appellant stated he had lost several jobs due 
to drinking.  He complained of nervousness, memory loss and 
frequent headaches.  Mental status examination did reveal an 
apparent moderate impairment of both long and short term 
memory functions.  He also demonstrated an erratic general 
activity level.  He frequently had to have instructions 
repeated and demonstrated erratic or variable concentration.  
The appellant's responses to psychological testing did not 
indicate the presence of any psychotic thinking.  The 
diagnostic impression on Axis I was:  History of alcohol 
abuse; dementia associated with alcoholism; major depression, 
recurrent, moderate.

VA psychiatric examination report dated January 1995, noted 
the appellant had not worked full-time since 1991.  He was 
living with his ex-wife.  He was not receiving any current 
psychiatric treatment.  He admitted to a history of alcohol 
problems, but claimed abstinence for the past year.  It was 
noted that he had been treated for alcoholism in 1985, 1990, 
in the reserves in 1991, and at a VA facility in 1992 for 
detoxification.  Presently, he complained of feeling 
depressed, fatigue, sleeping problems.  The psychiatric 
diagnoses on Axis I were:  1) Dysthymia, chronic, moderate 
degree secondary to probable environmental or biologic stress 
while serving in the Persian Gulf area; 2) history of alcohol 
dependence, in remission.

In October 1996, the appellant submitted a number of lay 
statements attesting to his apparent depression and 
difficulty functioning.  The appellant's ex-wife also stated 
that he had not been the same since he came back from the 
Gulf War."  He had remained "broke and homeless" since 
then.  

Hospital records from Woodridge Hospital dated December 1996 
to January 1997, show admission for evaluation due to recent 
exacerbation of symptoms.  The appellant was experiencing 
suicidal ideation with a plan.  His ex-wife was interviewed 
and stated that he had been "just fine for the last two 
years but that for the last two to three months his 
personality has changed..."  He was discharged from inpatient 
status in early January 1997, and subsequently from partial 
hospitalization in mid January 1997.  The final diagnosis at 
discharge on Axis I was:  1) mixed bipolar disorder NOS with 
psychotic features; 2) PTSD; and on Axis II: Personality 
disorder NOS.  The discharge note from the partial inpatient 
treatment dated in mid-January 1997 noted that the appellant 
denied alcohol problems but his ex-wife had reported recent 
alcohol abuse.  

A VA psychiatric examination report dated February 1998, for 
evaluation of possible PTSD, noted that the appellant's chief 
complaint was sleep pattern difficulties. He also complained 
of feelings of depression and frustration, fatigue, various 
pains, headaches, and poor concentration.  He gave a 
disorganized history and required extensive prompting.  He 
indicated he had lived with his ex-wife until her death the 
preceding month.  He claimed that he had not drank for 
several years.  The examiner noted poor attention span, poor 
concentration, and inconsistent memory.  The final diagnosis 
on Axis I was:  Amnestic syndrome, associated with alcohol 
abuse.  The examiner further opined that "[t]his patient's 
mental problems are not attributable to his military service, 
but rather to his alcohol abuse and intoxication which 
antedated the military service.  The military service appears 
to have been incidental to his alcohol abuse, although it is 
possible that it might have temporarily exacerbated it."

B.  Analysis

Initially, a review of the legislative history suggests that 
a veteran seeking compensation under 38 C.F.R. § 3.317 (1998) 
is required to show some objective indication of the presence 
of a chronic disability attributable to an undiagnosed 
illness prior to the award of service connection.  See Fed 
Reg., Vol. 60, No. 23, pp. 6662-6663 (Feb. 3, 1995).  There 
must be some objective evidence that indicates that the 
veteran is not well.  This evidence can include medical 
findings or other non-medical indications which can be 
independently observed or verified (including through lay 
statements), such as time lost from work, evidence that a 
veteran has sought treatment for his or her symptoms, 
evidence indicating changes in a veteran's appearance, 
physical abilities, and mental or emotional attitude, etc.  
See Fed Reg., at 6663, supra.

Having reviewed the record, the Board is of the opinion that 
service connection is not warranted for an acquired 
psychiatric disorder, which has been diagnosed as major 
depression as well as dysthymia.  Specifically, the service 
medical records are negative for treatment, complaints, or 
diagnoses of a psychiatric disorder, and the veteran was 
psychiatrically evaluated as normal at the time of discharge.  
Furthermore, the mental evaluation report dated October 1991 
while in active duty reserve status, determined the veteran 
had no psychiatric disorder.  Therefore, there is no 
indication that service connection is justified on a direct 
basis or presumptive basis under the provisions of 38 C.F.R. 
§ 3.303 (1998).  Furthermore, the Board finds that the 
medical evidence as set forth is "clear and unmistakable 
evidence" that the veteran had a history of alcohol 
dependence and depression prior to active service, and that 
was no permanent aggravation of symptomatology during or as a 
result of service.  38 U.S.C.A. §§ 1111, 1137, 1153 (West 
1991); 38 C.F.R. § 3.306(a) (1998).

VA psychiatric examination reports indicate that the 
veteran's symptomatology of depressed mood, sleep 
disturbance, memory loss, and lack of concentration have been 
attributed to chronic dysthymia and amnestic syndrome, 
associated with alcohol abuse.  As a clinical explanation has 
been medically provided for the veteran's symptoms, these are 
not manifestations of "undiagnosed" illness.  Furthermore, 
with regard to the claimed dementia, it is noted that this is 
actually a diagnosed disorder rather than a symptom; however, 
regardless, during the recent VA examination, the examiner 
specifically found that the veteran did not have dementia.  
Therefore, it is found that service connection is not 
justified for depression, memory loss, lack of concentration, 
insomnia/sleeping problems and dementia as due to an 
undiagnosed illness pursuant to 38 C.F.R. § 3.317 (1998).  

Accordingly, the veteran's claim for service connection is 
denied.


II.  Service connection for fatigue and blurred vision as due 
to an undiagnosed illness

Initially, the Board notes that with regard to these two 
claims, the veteran's service medical records make no mention 
of any complaints, findings, or treatment for either fatigue 
or blurred vision.  Nor, has he alleged that he suffered with 
either in service.  Rather, the veteran specifically seeks 
service-connected disability compensation for fatigue and 
blurred vision due to undiagnosed illnesses under 38 C.F.R. 
§ 3.317 (1998), which has been set out, in its entirely, 
earlier in this decision.  

The VA General Counsel recently set forth the elements for a 
well-grounded claim for compensation under 38 U.S.C.A. 
§ 1117(a) and 38 C.F.R. § 3.317 for disability due to 
undiagnosed illness as follows:

(1) active military, naval, or air 
service in the Southwest Asia theater of 
operations during the Persian Gulf War; 
(2) the manifestation of one or more 
signs or symptoms of undiagnosed illness; 
(3) objective indications of chronic 
disability during the relevant period of 
service or to a degree of disability of 
10 percent or more within the specified 
presumptive period; and (4) a nexus 
between the chronic disability and the 
undiagnosed illness.  With respect to the 
second and fourth elements, evidence that 
the illness is "undiagnosed" may 
consist of evidence that the illness 
cannot be attributed to any known 
diagnosis or, at minimum, evidence that 
the illness has not been attributed to a 
known diagnosis by physicians providing 
treatment or examination. ...  

VA O.G.C. Prec. Op. No. 4-99 (May 3, 1999)

With regard to the claimed fatigue, the Board notes that this 
"sign or symptom" has been medically attributed to a 
diagnosed illness.  Specifically, following clinical 
evaluation and laboratory tests, the VA examiner in January 
1995 diagnosed:  "chronic fatigue syndrome secondary to 
convalescent mononucleosis and stress."  Furthermore, the 
Board finds no medical evidence of record that attributes the 
fatigue to an illness incapable of diagnosis.  The Board 
finds that the appellant has failed to present any evidence 
of chronic disability, manifest by fatigue, due to 
undiagnosed illness.  Thus, the Board concludes that the 
appellant has failed to present a well-grounded claim for 
fatigue due to undiagnosed illness.

With regard to the claimed blurred vision, the Board notes 
that this "sign or symptom" has also been medically 
attributed to a diagnosed disorder.  On VA visual examination 
conducted in February 1992 and again in January 1995, the 
veteran was diagnosed to have uncorrected refractive error 
with presbyopia.  As the appellant's claimed illness has been 
attributed to a known medical diagnosis, his claim for 
service connection for blurred vision due to undiagnosed 
illness is not well grounded.  

The Board concludes that the appellant has failed to present 
well-grounded claims for fatigue and blurred vision due to 
undiagnosed illness.  Consequently, the claims must be 
denied.


ORDER

Service connection is denied for depression, memory loss, 
lack of concentration, insomnia/sleeping problems, and 
dementia as due to an undiagnosed illness.  
Service connection for depression on a direct basis is 
denied.
Service connection is denied for fatigue and blurred vision 
as due to an undiagnosed illness.


REMAND

The veteran has alleged that he suffers from a headache 
condition due to an undiagnosed illness the result of service 
in the Persian Gulf.  After careful review of the medical 
evidence of record, the Board notes that no definitive 
diagnosis has been made as to this condition; nor has a 
medical finding been made that a diagnosis can not be made.  
Thus, the Board has concluded that the veteran should be 
afforded a comprehensive medical examination in order to 
determine whether his objective symptoms and subjective 
complaints, which include headaches, may be attributed to an 
undiagnosed illness, or some other clinical explanation.  

VA has a duty to assist the veteran in the development of all 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1998).  This includes the duty 
to obtain a VA examination which provides an adequate basis 
upon which to determine entitlement to the benefit sought.  
Littke v. Derwinski, 1 Vet. App. 90 (1991).  Examinations by 
specialists are recommended in those cases which present a 
complicated disability picture.  Hyder v. Derwinski, 1 Vet. 
App. 221 (1991).

Accordingly, this claim is REMANDED for the following 
actions:

1.  The RO should contact the veteran at 
his latest address of record in order to 
request information regarding the dates 
and  location of medical treatment, by VA 
or private sources, since February 1998.  
Utilizing the information provided by the 
veteran, the RO should contact all named 
caregivers and facilities in order to 
request copies of treatment records for 
the veteran in the period of time since 
his February 1998 VA examination.  All 
records obtained through these channels 
should then be associated with the claims 
folder.

2.  The RO should schedule the veteran 
for a VA examination for his claimed 
disability manifested by headaches, 
claimed as secondary to Persian Gulf War 
service.  The RO should also inform the 
veteran of the consequences of failing to 
report for the scheduled examination.  It 
is very important that the examiner(s) be 
afforded an opportunity to review the 
veteran's claims file prior to the 
examination.  The examiner(s) are 
requested to provide the following 
opinion:

Are there any clinical objective 
evidence of the veteran's alleged 
headaches.  If such objective 
evidence is present, the examiner(s) 
should provide a description of the 
evidence or indications.  
Furthermore, the examiner(s) should 
provide an opinion as to whether the 
symptom is attributable to a 
"known" clinical diagnosis, in 
light of the medical history and 
examination findings.  If so, the 
examiner should identify the 
diagnosed disorder, explain the basis 
for the diagnosis, and render an 
opinion as to the etiological basis 
of the diagnosed disorder and its 
date of onset.  

All necessary tests and studies should be 
performed and the findings then reported 
in detail.  If specialist examinations 
are appropriate to rule out known 
diagnoses, such examinations should be 
scheduled.  VBA circular 20-92-29 (July 
2, 1997).  The claims folder, a copy of 
38 C.F.R. § 3.317, and a copy of this 
REMAND shall be made available to the 
examiner(s) prior to the examination(s).

3.  Following completion of the above, 
review the claims folder and ensure that 
the examination report includes fully 
detailed descriptions of all opinions 
requested.  If it does not, it must be 
returned to the examiner for corrective 
action.  38 C.F.R. § 4.2 (1998).

4.  Upon completion of the foregoing, the 
RO should review the veteran's claim, in 
order to determine whether it may now be 
allowed.  If the decision remains 
adverse, the RO should provide the 
veteran and his representative with a 
supplemental statement of the case, along 
with a reasonable period of time to 
respond thereto.  The case should 
thereafter be returned to the Board for 
further review, as appropriate.

5.  This claim must be afforded 
expeditious treatment by the RO.  The law 
requires that all claims that are 
remanded by the Board of Veterans' 
Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals 
prior to March 1, 1999) for additional 
development or other appropriate action 
must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 
108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, 
Part IV, directs the ROs to provide 
expeditious handling of all cases that 
have been remanded by the Board and the 
Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The purpose of this remand is to conduct further evidentiary 
development.  The Board intimates no opinion as to the 
ultimate outcome of the claim on appeal.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 


